Drawings
The replacement drawings April 4, 2021 are objected to because Fig. 6A (the only view that attempts to show the claimed invention) fails to show anything resembling the limitations at the last two paragraphs of claim 1 and claims 4 & 6.  Fig. 6B presumably is intended to show some of these limitations, but fails to do so adequately.  At Fig. 6B the elements appear completely out of proportion.  For example, Fig. 6A shows the spring 205 and grease cover 218 have approximately the same cross sectional thickness, but at Fig. 6B, their respective thickness are not at all similar.  Also, the spacer 221 is shown in Fig. 6B where it has a much larger cross section than the grease cover 218, but for reasons unknown, it’s not shown in Fig. 6A (although its reference numeral appears there).  Fig. 6A also lacks cross hatching where the key features of the invention are supposed to be shown.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Specification
The abstract of the disclosure is objected to because it makes no mention of the features which presumably are new to the art.  See the limitations that have been added to claim1.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites the limitation, “the additional spring seat formed in the grease cover of the second constant velocity joint has a groove formed in an inner surface thereof, wherein the groove has an increased diameter needed to prevent the spring from being pulled out of the 

Allowable Subject Matter
Claims 1-4, 6, 8-14 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679